Citation Nr: 0429169	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, including service in the Republic of Vietnam.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2001 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 50 percent disability evaluation. 

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected PTSD in April 2001.  Subsequently, he has 
been determined to be totally disabled due to his service 
connected disorders, including PTSD by rating action in March 
2003.  The Board has determined that a new examination to 
evaluate the current severity of his PTSD is required.  In 
particular to consider more recent medical findings noted in 
VA outpatient treatment records, to include the use of 
medications to control his mental disorder.  To comply with 
VA's duty to assist and because the evidence of record with 
regard to the issue on appeal may be stale, he is entitled to 
a current VA examination.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should obtain copies of 
treatment records for the veteran from 
the New Orleans VAMC from May 2001 to the 
present for any mental health treatment 
records.

2.  The veteran should be scheduled for 
an examination by a psychiatrist to 
determine the severity of his service-
connected PTSD.  The claims folder must 
be available to, and reviewed by, the 
examiner.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  After reviewing the 
claims folder and examining the veteran, 
the examiner is requested to enter an 
opinion regarding the veteran's current 
level of disability resulting from his 
service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score 
should also be determined, and a full 
explanation of its meaning should be set 
out.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


